FILE COPY




                                Fourth Court of Appeals
                                     San Antonio, Texas
                                          August 28, 2020

                                       No. 04-20-00422-CR

                                        Matthew HOGAN,
                                            Appellant
                                               v.
                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR13464
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER

         A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” It is therefore ORDERED that the trial court clerk
file an electronic clerk’s record within ten days from the date of this order containing the
following documents:

1. All pre-trial orders and the related pre-trial motions;

2. The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and Stipulations,
and all other documents relating to the defendant’s plea bargain;

3. The judgment;

4. All post-judgment motions and orders;

5. The notice of appeal;

6. The Trial Court’s Certification of Defendant’s Right of Appeal; and

7. The criminal docket sheet.

         All other appellate deadlines are suspended pending further order of this court. The
clerk of this court is ORDERED to send a copy of this order to the attorneys of record, the trial
court clerk, and the court reporter(s) responsible for preparing the reporter’s record in this
appeal.
                                                                             FILE COPY



                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court